Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 1 of 26

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
SOUTHERN DIVISION

Clarice Notley, Ethan Schaffer, C&S€ NO. '
Zhaochuan Wang, Eric Cooper, Derricl<
Palmer, Alaa Shaaban on behalf Of
themselves and all others similarly

situated,
Plaintiff,
Demand for ]ury Trial

V.

Marriott International, Inc. a Delaware
Corporation,

Defendant.

 

 

Class Action Complaint

 

Clarice Notley, Ethan Schaffer, Zhaochuan Wang, Eric Cooper, Derricl< Palmer, Alaa
Shaaban (”Plaintitfs"), individually and on behalf of a class of persons similarly situated
(the ”Class”) bring this class action against Defendant Marriott lnternational, lnc.
(”Marriott" or ”Defendant”) seeking equitable relief and damages as set forth belOW.
§_IM,MA_M
1. ln today's cyber World, data is king ”[D]ata is the new oil. . .” declares the
l/Vashington Postl. ”But personal data belongs more to consumers than the companies

Who use it for profit."2

 

l Washington Post, ”The Marriott data breach is a reminder that privacy concerns extend beyond tech,”
(Dec. l, 2018, 3:28 p.m.), https: / / Www.yvashingtonpost.com / opinions / the~marriott-data-breach~is~a-
reminder-that-privacV-c0ncerns~extend-bevond-tech / 2018 / 12/ 01 / 04bc4f62-f4db~11e8¢aeea~
b85fd44449f5 storv.html?noredirect=on&utm term=.daSea289d32f (last visited Dec. 1, 2018).

2 Id.

Page 1
Class, Action Cornplaint

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 2 of 26

2. l\/larriott, unfortunately, did not respect the consumers’ right to the
security of their data.

3. Customers staying at one of l\/larriott Hotels lnternational's (”l\/larriott”)
Starwood resorts or hotels expect a safe and secure experience As a part of the deal,
they provide l\/larriott With their personally identifiable information (”Pll") including
their name, address, phone number(s), email address(es), passport number, date of
birth, gender, arrival and departure information, reservation date, and payment card
information ln return, Marriott promises ”to use reasonable organizational, technical
and administrative measures to protect Personal Data.”3

4. That Was a hollow promise On November 30, 2018, Marriott confessed to
a major data breach- one that spanned 4 years and up to 500 million customers of
Starwood l-lotels4, a Wholly owned subsidiary of l\/larriott.5

5. Marriott's lax data security allowed liacl<ers to access l\/larriot’s customer
database for 4 years With no interference or detection They stole information on every
reservation at a Starwood Hotels property from some time in 2014 to September 10,
2018.6 l\/iarriott failed to adequately protect their customers’ Pll, and, as such, hackers
potentially obtained the name, address, phone number(s), email address(es), passport
number, StarWOod Preferred Guest information, date of birth, gender, arrival and

departure information, reservation date, and payment card information of those

 

3 Marriott Online Privacy Policy [ l-lotel Privacy Policy Information, WWW. marriott.com,

. https: / /WWW marriott com/ about/ privacv. mi (last visited Nov 30, 2018).

4 Erik Ortiz, " /larriott says data breach compromised into of up to 500 million guests” NBCNeWs. com
(2018), https: / /WWW nbcnew$. Corn/ teCh/ Secur1tv/ marrlott-Savs-data-breaCh-compromised-mfo-SOO-
million-guests-n942041 (last visited Nov 30, 2018).

5 Halah Touryalai, ”World’s Largest l-lotels 2018: Marriott Dominates, I-Iyatt & Accor Rise” Forbes (2018),
https:/ /1~'ww.f0rbes.c0m/ sites/halahtourvalai/2018/ 06/06/worlds-biggest-hotels-QO18/#3012<152647¢7
(last visited Nov 30, 2018).

6 Eril< Ortiz, ”Mairiott says data breach compromised info of up to 500 million guests" NBCNews. com
(2018), https: / /www .nbcnews com / tech / security / marriott-savs-data-breach-compromised-mfo~500-
millioii-gg;ests~n94204l (last visited Nov 30, 2018).

’» f ., " - ' ' Page 2
Class Action Complaint

 

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 3 of 26

customers.7

6. As noted in the Honolulu Star Advisor, ”The data stolen from the l\/larriott
hotel empire in a massive breach is so rich and specific it could be used for espionage,
identity theft, reputational attacks and even horne burglaries, security experts say.”3

7. ]esse Varsalone, a University of l\/Iaryland cybersecurity expert, said,
”There are just so many things you can extrapolate from people staying at hotels. . .”9
And because the data included reservations for future stays, along with home
addresses, burglars could learn when someone wouldn’t be home, said Scott Grissom of
LegalShield, a provider of legal serviceslo. l

8. Even before this breach, l\/iarriott was already well aware of its porous
data security. ln 2015, shortly after l\/larriott began merger negotiations with Starwood,
Starwood reported a data breach that affected over 50 of its propertiesll The hackers in
that instance were able to stay within Starwood’s systems for over a year before
detection12 They were able to steal payment information from their gift shop and other
point of sale kiosks on the affected Starwood properties13 Yet l\/larriott either ignored or
failed to fix the problem.

9. To make matters worse, l\/larriott knew about this most recent data breach
for over two months before informing their guests Eventually, Arne Sorenson,

Marriott's President and Chief Executive Officer, issued a statement admitting,

 

7 Zacl< Whittaker, ”Marriott says 500 million Starwood guest records stolen in massive data breach”
TechCrunch (2018), https: / / techcrunch.com / 2018 / 11 / 30 / starwood-hotels-says-SOO-million-guest-
records-stolen-in-massive»data~breach/ (last visited Nov 30, 2018).

8 Associated Press, ”Possible risks from Marriott’s massive data breach"? Espionage and lD theft”
I'Ionolulu Star Advisor (2018), http:/ / www.staradvertiser.com / 2018/ 12 / 01 /breal<ing-news /possible-
risks-from-marriott-massive-data-breach-espionage-and-id-theft/ (last visited Dec. 1, 2018).

9 1a '

10 Id_ _

ll Banl<s: ”Starwood Breach Not lsolated, Banl<” Information Security (2015), v

https:/ /WW\;v.banl<infosecuritv.com/starwood~hilton-a~8698 (last visited Nov 30, 2018).

12 1a

13 1a

 

_ . _. _. Page~§
Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 4 of 26

although grossly understating the truth:"'We fell short of what our guests deserve and
what we expect of ourselves.”14

10. Because of l\/Iarriott’s inadequate security measures and its unreasonable
delay in notifying users of the breach, Plaintiff’s and class members' Pll has been
compromised Plaintiffs and class members have suffered harm in that their PII has lost
value and they must now undertake additional security measures to minimize the risk
of identity theft

THE PARTIES

ll. Plaintiff Clarice l\lotley is a resident of San Diego, California. Plaintiff
made a reservation at a Starwood property on December 10, 2016. .Plaintiff also booked
rooms and entered her Pll into Starwood's reservation system on multiple occasions
between 2014 and September 10, 2018.

12. Plaintiff Ethan Schaffer is a resident of Tampa, Plorida. Plaintiff made a
reservation and stayed at the Aloft Hotel in New Orleans on September 9-12, 2017 .
Plaintiff booked a room and entered his Pll into Starwood's reservation system.

13. Plaintiff Zhaochuan Wang is a resident of Gainesville, Florida. Plaintiff
made a reservation and stayed at the Westin Beach Resort Fort Lauderdale on ]uly 8~10,
2018. Plaintiff booked a room and entered his Pll into Starwood’s reservation system.

14. Plaintiff Eric Cooper is a resident of Fountain Hills, Arizona. Plaintiff
made a reservation and stayed at the Westin Phoenix Downtown on ]une 30 - luly 1,
2018 and at the W'estin Kierland on April 9-10, 2016. Plaintiff booked a room and
entered his PH into Starwood's reservation system. g l

15. Plaintiff Derrick Palmer is a resident of Napa, California. Plaintiff made a

reservation and stayed at the F our Points by Sheraton San Francisco Bay Bridge on

 

14 Eril< Ortiz, ”Marriott says data breach compromised info of up to 500 million guests” NBCNews.com
(2018), https: / / www.nbcnews.com / tech / security / marriott-saVs-data-breach-compromised-info-SO0-
million~ggests-n94204l (last visited Nov 30, 2018).

JM;# v » ' » Pase 4j
Class Action Complaint

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 5 of 26

February 26, 2018. Plaintiff has booked and stayed at numerous other Starwood
properties from 2014 until September 10, 2018. Plaintiff has entered his Pll into
Starwood's reservation system.

16. Plaintiff Alaa Shaaban is a resident of Stewartsville, New ]ersey. Plaintiff
stayed at Le'i\/leriden in Atlanta, Georgia on l\/lay 13-16, 2018. Plaintiff also stayed at the
Westin Portland Harborview in Portland, l\/laine on May 22-27, 2016. Plaintiff has
booked and stayed at numerous other Starwood properties from 2014 until September
10, 2018. Plaintiff has entered his PII into Starwood's reservation system.

17 . Defendant l\/iarriott International lnc., is a Delaware corporation with its
principal executive offices located at 10400 l~"ernwood Road, Bethesda l\/lD 2081'7.

IURISDICTION AND VENUE

 

18. Subject matter jurisdiction in this civil action is authorized pursuant to 28
U.S.C. § 1332(d) because there are more than one hundred Class members, a majority of
Class Members are citizens of states that are diverse from Marriott, and the amount in
controversy exceeds $5 million, exclusive of interest and costs.

19. Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) because
Marriott has established sufficient contacts in this district such that personal jurisdiction
is appropriate l\/iarriott is deemed to reside in this district pursuant to 28 U.S.C. §
1391(a).

FACTUAL ALLEGATIONS

 

20. The Washington Post reports, ”[C]ustomer information is key to day-to-
day operations in countless industries and firms spend little time thinking about how

to keep it safe.” 15 That certainly holds true here.

 

15 Washington Post, ”The Marriott data breach is a reminder that privacy concerns extend beyond tech,”
(Dec. 1, 2018, 3:28 p.rn.), httos:/ /ww\»v.washinsztonpost.corn/opinions/the~marriott-data-breach~is-a~
reminder-that-privacv~concerns~extend~bevond~tech/ 2018 / 12/ 01 / 04bc4f62-f4db~11e8-aeea-
bSSfd44A=49f5 storv.html?noredirect=on&utm term=.daSea289d32f (emphasis added).

Page 5

 

Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 6 of 26

21 ." Marriott l-lotels lnternational acquired Starwood Hotels in 2016, for $13
billion dollars, making them the largest hotel operator in the world.16 Starwood's
properties include Sheraton, St. Regis, Westin, and W hotels.

22. As alleged above, Plaintiffs and Class members made reservations at a
Starwood l-lotels property and entrusted Starwood Hotels and l\./larriott to protect their
Pll.

23. Marriott invites users to trust that it will protect their Pll stating that ”We
seek to use reasonable organizational technical and administrative measures to protect
' Personal l:)ata.”]7 Clearly this is untrue since l\/larriott unreasonably failed to detect a
hacker siphoning all of their customers’ information for over 4 years.

24. On November 30, 2018 l\/larriott reported a breach of Starwood's
reservation system. Hackers had been in their system stealing customer information
since 2014.18 The scope of this breach is one of the largest in history, affecting some 500
million customers This is more than three times the size.of the recent Equifax data
breach.

25. The hackers were able to copy a database that contained all of Starwood’s
reservation information This included customers Pll such as their names, mailing
address, phone number, email address, passport number, date of birth, gender, arrival

and departure information, reservation date, and for some payment card information19

 

16 CNBC, ”Marriott buys Starwood, becoming world's largest hotel chain” CNBC (2016),

: www.cnbc.com 2016 09 23 marriott-bn s-starwood-becomin ~Worlds-lar est~hotel-chain.html
(last visited Nov 30, 2018).
17 Marriotl: Online Privacy Policy | Hotel Privacy Policy Information, Www.marriott.com,
https: / /Www.marriott.com/ about/privacv.mi (last visited Nov 30, 2018).
18 Erik Ortiz, ”Marriott says data breach compromised info of up to 500 million guests” NBCNeWs.com
(2018), https:/ / www.nbcnews.com / tech / security / marriott~savs-data-breach-compromised~info-SOO-
million-g uests-n942041 (last visited Nov 30, 2018).
19 Zack V\Thittaker, ”l\/larriott says 500 million Starwood guest records stolen in massive data breach”
TechCrunch (2018), https;/ /techcrunchcom/2018/11/30/starwood-hotels-savs-500-million-guest~
records-stolen-in-massive-data-breach/ (last visited Nov 30, 2018).

   

' ga 1 .`;.;Page`G

 

Class Aciion Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 7 of 26

26. l\/iarriott was not even able to decrypt the information that the hackers

had taken for over 2 months:

On l\lovember 19, 2018, l\/larriott was able to decrypt the information
and determined that the contents were from the Starwood guest
reservation database We then immediately began taking steps to

notify our guests and regulatory authoritieszo.

2'7. Marriott failed to protect their customers data by taking any
reasonable step to detect intrusions and allowed a hacker to steal customers Pll
for four years before detection

28. ln addition to compromising existing accounts, the class members’ Pll can
be used by identity thieves to open new financial accounts, incur charges in the name of
Class members, take out loans, clone credit and debit cards, and other unauthorized
activities

29. ldentity thieves can also use the Pll to harm the Class members in a
variety of ways, including online harassment or embarrassment, or to commit different

types of fraud A Presidential Rep ort on identity theft from 2008 states that:

ln addition to the losses that result when identity thieves fraudulently
open accounts or misuse existing accounts, . . . individual victims often
suffer indirect financial costs, including the costs incurred in both civil
litigation initiated by creditors and in overcoming the many obstacles they
face in obtaining or retaining credit. Victims of non-financial identity theft,
for example, health~related or criminal record fraud, face other types of
harm and frustration

ln addition to out-of~pocket expenses that can reach thousands of dollars
for the victims of new account identity theft, and the emotional toll
identity theft can take, some victims have to spend what can be a
considerable amount of time to repair the damage caused by the identity

~ thieves. Victims of new account identity theft, for example ,' must correct
fraudulent information in their credit reports and monitor their reports for
future inaccuracies, close existing bank accounts and open new ones, and
dispute charges with individual creditors

 

20 Starwood Guest Reservation Database Security Incident, "Starwood Reservation Database Security
lncident, https: / /answers.kroll.com/ (last visited Nov 30, 2018).

Page 7
Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 8 of 26

The President’s Identity Theft Task Force, Combating identity Theft: A

Strategic Plan, at p.ll (April 2007), available at

http://wwwftc.goU/sites/default/jiles/documents/reports/combetting-ideatity~theft-

strategic-plan/strategicplun.pdf

30. To emphasize the large~scale impact of cybercrime, a study released in
February 2018 by McAfee and think tank the Center for Strategic and lnternational
Studies that shows worldwide cybercrirne costs an estimated $600 billion USD a year.
This increased from $500 billion USD in 2014. The new estimate amounts to 0.8 percent
of global gross domestic product21

31. The data left unprotected by l\/larriott here is particularly valuable, and the
potential risks to victims are heightened Chris Wysopal, chief technology officer of
Veracode, says that with information about someone's arrival and departure dates,
”that could be used to incriminate someone” or attack someone’s reputation He says it
goes beyond the traditional credit-card theft or risk of identity theftzz.

32. Plaintiffs and Class members are at risk for identity theft in its myriad
forms, potentially for the remainder of their lives

33. ’I`he types of information compromised in this data breach are highly
valuable to identity thieves. In addition to credit and debit card information names,
email addresses, recovery email accounts, telephone numbers, birthdates, passwords
and security question answers can all be used to gain access to a variety of existing
accounts and websites.

34. identity thieves can also use the Pll _to harm Plaintiffs and Class members
through embarrassment, blackmail, or harassment in person or online, or to commit

other types of fraud including obtaining ID cards or driver's licenses, fraudulently

 

21 ”'I`he Cost of Cybercrime,” https: / / internetsocietv.org / blog / 2018 / 02 / the-cost-of-cvbercrime / (last
visited on October 16, 2018)l

22 Associated Press, ”'l'he Latest: Marriott data breach among largest,” The New jersey l~lerald (Nov. 30,
2018, 5:34 p.m.), https: / / www.n]°herald.com/ article / 20181130 / AP / 311309873# (last visited Dec. 1, 2018).

Page 8

 

Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 9 of 26

obtaining tax returns and refunds, and obtaining government benefits

35. ln addition to the losses that result when identity thieves fraudulently
open accounts or misuse existing accounts, individual victims often suffer indirect
financial costs, including the costs incurred in both civil litigation initiated by creditors
and in overcoming the many obstacles they face in obtaining or retaining credit. Victims
of non-financial identity theft, for example, health-related or criminal record fraud, face
other types of harm and frustration

36. ln addition to out~of~pocket expenses that can reach thousands of dollars
for the victims of new account identity theft, and the emotional toll identity theft can
take, some victims have to spend what can be a considerable amount of time to repair
the damage caused by the identity thieves. Victims of new account identity theft, for
example, must Correct fraudulent information in their credit reports and monitor their
reports for future inaccuracies, close existing bank accounts and open new ones, and
dispute charges with individual creditors

37. The problems associated with identity theft are exacerbated by the fact
that many identity thieves will wait years before attempting to use the PII they have
obtained lndeed, to protect themselves, Class members will need to remain vigilant
against unauthorized data use for years and decades to come

38. Once stolen, Pll can be used in several different ways. One of the most
common is that it is offered for sale on the ”dark web,” a heavily encrypted part of the
lnternet that makes it difficult for authorities to detect the location or owners of a
website. The dark web is not indexed by normal search engines such as Google and is
only accessible using a 'l`or browser (or similar tool), which aims to conceal users’
identities and online activity The dark web is notorious for hosting marketplaces
selling illegal items such as weapons, drugs, and Pll. Websites appear and disappear
quickly, making it a very dynamic environment

39. Once someone buys Pll, it is then used to gain access to different areas of

Page 9

 

Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 10 of 26

the victim's digital life, including bank accounts, social media, and credit card details
During that process, other sensitive data may be harvested from the victim’s accounts,
as well as from those belonging to family, friends, and colleagues

40. Further, an individual’s Pll has market value and there are markets for
that Pll. For example, data collection companies, credit reporting companies, and
companies that engage in targeted advertising are all willing to pay money to obtain,
directly or indirectly, Pll from individuals lndeed, many email and social media service
providers require their users to consent to having their information scanned and
recorded for the purpose of selling that information to advertisers But, the theft of that
Pll and unauthorized sale of it on the ”dark web” diminishes its legitimate market
value

41. l\/larriott Customers whose Pll has been unlawfully accessed or stolen
can~ and shouldH sign up for credit protection services immediately Such services cost

money, however

CLASS ACTION ALLEGATIONS

 

42. Plaintiffs brings this lawsuit on behalf of themselves and as a class action

on behalf of a proposed national class, defined as:

All persons in the United States who made a reservation at a Starwood
hotel from 2014 through September 10, 2018 and whose personal
information was accessed, compromised or stolen from Starwood hotels
in the data breach that was announced on l\lovember 30, 2018.

43. Plaintiffs Clarice Notley and Derrick Palmer also brings this lawsuit on

behalf of themselves and as a California subclass, defined as:

All persons in the State of California who made a reservation at a
Starwood hotel from 2014 through September 10, 2018 and whose
personal information was accessed, compromised or stolen from
Starwood hotels in the data breach that was announced on November 30,
2018.

Page 10
Class Action Complaint

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 11 of 26

44. Plaintiff Eric Cooper also brings this lawsuit on behalf of himself and as a

Arizona subclass, defined as:

All persons in the State of Arizona who made a reservation at a Starwood
hotel from 2014 through September 10, 2018 and whose personal
information was accessed compromised or stolen from Starwood hotels
in the data breach that was announced on November 30, 2018.

45. Plaintiffs Zhaochuan Wang and Ethan Schaffer also brings this lawsuit on

behalf of themselves and as a Florida subclass, defined as:

All persons in the State of Florida who made a reservation at a Starwood
hotel from 2014 through September 10, 2018 and whose personal
information was accessed compromised or stolen from Starwood hotels
in the data breach that was announced on November 30, 2018.

46. .Plaintiff Alaa Shaaban brings this lawsuit on behalf of himself and as a

New jersey Subclass, defined as:

All persons in the State of New ]ersey who made a reservation at a
Starwood hotel from 2014 through September 10, 2018 and whose
personal information was accessed, compromised or stolen from
Starwood hotels in the data breach that was announced on l\lovember 30,
2018.

47. Collectively, the national class, Arizona subclass, Florida subclass, New
]ersey subclass, and California subclass will be referred to as ”the Class.”

48. Excluded from the Class are Defendants and any entities in which
Defend ant or their subsidiaries or affiliates have a controlling interest; Defendant's

officers, agents, and employees; attorneys for Plaintiffs and the Class,' the judicial officer

Page 11
Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 12 of 26

to whom this action is assigned and any member of the Court's staff and immediate
families; as well as claims for personal injury, wrongful death, and emotional distress

49. Numerosity: The members of the Class are so numerous that joinder of all
members would be impracticable Plaintiffs reasonably believe that Class members
number millions of people. As such, class members are so numerous that joinder of all
members is impractical The names and addresses of class members are identifiable
through documents maintained by Marriott.

50. Commonality and Predominance: This action involves common questions
of law or fact, which predominate over any questions affecting individual Class
members, including:

a. Whether Defendant engaged in the wrongful conduct alleged herein;

b. Whether Defendant's inadequate data security measures were a cause of
the data breach;

c. Whether Defendant owed a legal duty to Plaintiffs and the other Class
members to exercise due care in collecting, storing, and safeguarding their
Personal lnformation,'

d. Whether Defendant negligently or recklessly breached legal duties owed
to Plaintiffs and the other class members to exercise due care in collecting,
storing, and safeguarding their Personal Information,~

e. Whether Plaintiffs and the Class are at an increased risk for identity theft
because of the data breach,'

f. l Whether Plaintiffs and the Class have suffered a decrease in the value of
their Pll because of the data breach;

Whether Plaintiffs and the Class have suffered benefit of the bargain

QQ

losses because of the data breach,'
h. V\/hether Defendant's conduct violated Cal. Bus. 8c Prof. Code § 17200 et
seq.;

, " . .'a,P.Zlg.e’-]-Z'. ' "

,.'R=}~'r\:r : §»ei»- /' 5 .,- r'.

Class Action Complaintl

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 13 of 26

i. Whether Defendant's conduct violated Cal. Civ. Code § 1798.80 et seq.,'

j. Whether Plaintiffs and the other class members are entitled to actual,
statutory, or other forms of damages, and other monetary relief; and

k. Whether Plaintiffs and the other class members are entitled to equitable
relief, including, but not limited to, injunctive relief and restitution

51. 'l`hese issues not only predominate, but they are also matters appropriate
for issue certification under Rule 23(c)(4).

52. Defendant engaged in a common course of conduct giving rise to the legal
rights sought to be enforced by Plaintiffs individually and on behalf of the other Class
members, Similar or identical statutory and common law violations, business practices,
and injuries are involved lndividual questions, if any, pale by comparison in both
quantity and quality, to the numerous questions that dominate this action

53. Typicality: Plaintiffs' claims are typical of the claims of the other Class
members because, among other things, Plaintiffs and the other Class members were
injured through the substantially uniform misconduct by i\/larriott. Plaintiffs are
advancing the same claims and legal theories on behalf of themselves and all other class
members, and there are no defenses that are unique to Plaintiffs.

54. Adequacy of Representation: Plaintiffs are an adequate representative of
the class because their interests do not conflict with the interests of the other class
members they seeks to represent,' they have retained counsel competent and
experienced in complex class action litigation, and Plaintiffs will prosecute this action
vigorously The Class’ interests will be fairly and adequately protected by Plaintiffs and
their counsel.

55. Superiority: A class action is superior to any other available means for the
fair and efficient adjudication of this controversy, and no unusual difficulties are likely
to be encountered in the management of this matter as a class action The damages,

harm, or other financial detriment suffered individually by Plaintiffs and the other

Page 13
Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 14 of 26

Class members are relatively small compared to the burden and expense that would be
required to litigate their claims on an individual basis against Defendant, making it
impracticable for class members to individually seek redress for Defendant’s wrongful
conduct Even if class members could afford individual litigation the court system
could not. individualized litigation would create a potential for inconsistent or
contradictory judgments and increase the delay and expense to all parties and the court
system. By contrast, the class action device presents far fewer management difficulties
and provides the benefits of single adjudication economies of scale, and comprehensive
supervision by a single court. ‘;

FIRST CAUSE OF ACTION

 

Negligence
(On behalf of the Nationwide Class)

56. Plaintiffs repeats, realleges, and incorporates by reference the allegations
contained in paragraphs 1 through 55, as though fully stated herein

57. l\/larriott owed a duty to Plaintiffs and the other Class members to exercise
reasonable care in safeguarding and protecting their Pll that was in its possession from
being compromised lost, stolen, misused or disclosed to unauthorized parties. 'l`his
duty included among other things, designing maintaining and testing Defendant's
security systems to ensure that Plaintiff’s and the other Class members' Pll was
adequately secured and protected Defendant further had a duty to implement
processes that would detect a breach of their security system in a timely manner.

58. l\/larriott also had a duty to timely disclose to Plaintiffs and the other Class
members that their Pll had been or was reasonably believed to have been compromised
Timely disclosure was appropriate so that, among other things, Plaintiffs and the other
Class members could take appropriate measures to cancel or change usernames, pin
numbers, and passwords on compromised accounts, to begin monitoring their accounts

for unauthorized access, to contact the credit bureaus to request freezes or place alerts

Page 14

 

Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 15 of 26

and take any and all other appropriate precautions

59. By being entrusted by Plaintiffs and the Class to safeguard their PII,
l\/larriott had a special relationship with Plaintiffs and the Class. Plaintiffs and the Class
signed up for Defendant's services and agreed to provide their Pll with the
understanding that Defendant would take appropriate measures to protect it and
would inform Plaintiffs and the Class of any breaches or other security concerns that
might call for action by Plaintiffs and the Class. But, Defendant did not. Defendant not
only knew their data security was inadequate they also knew they didn’t even have the
tools to detect and document intrusions or exfiltration of Pll. l\/larriott is morally
culp able, given its repeated security breaches, wholly inadequate safeguards, and
refusal to notify Plaintiffs and the Class of breaches or security vulnerabilities.

60. l\/larriott breached its duty to exercise reasonable care in safeguarding and
protecting Plaintiffs' and the other Class members' Pll by failing to adopt, implement,
and maintain adequate security measures to safeguard that information; allowing
unauthorized access to Plaintiffs' and the other Class members' Pll stored by
Defendant,' and failing to recognize in a timely manner the breach.

61. l\/larriott breached its duty to timely disclose that Plaintiffs' and the other
Class members’ 1311 had been, or was reasonably believed to have been, stolen or
pompromised.

l 62. l\/iarriott’s failure to comply with industry regulations and the delay
between the first vulnerability date and the date l\/larriott informed users of the data
breach further evidence l\/larriott's negligence in failing to exercise reasonable care in
safeguarding and protecting Plaintiffs' and the other Class members' Pll.

63. But for Defendant's wrongful and negligent breach of its duties owed to
Plaintiffs and the other Class members, their Pll would not have been compromised
stolen, and viewed by unauthorized persons

64. 'l`he injury and harm suffered by Plaintiffs and the other Class members

~ v . ,;>. . ' P.age'15
Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 16 of 26

was the reasonably foreseeable result of Defendant'_s failure to exercise reasonable care
in safeguarding and protecting Plaintiffsl and the other Class members' Pll. Defendant
knew or should have known that their systems and technologies for processing and
securing Plaintiffs’ and the other Class members' Pll had security vulnerabilities.

65. As a result of Defendant’s negligence Plaintiffs and the other Class
members incurred economic damages, including expenses for credit monitoring,
fraudulent charges on credit card or bank accounts, forged IRS returns, loss of use and
value of their debit and / or credit cards, and other identity theft-related damages

SECOND CAUSE OF ACTION

 

Misrepresentation
(On behalf of the nationwide class)

66. Plaintiffs repeats, realleges, and incorporates by reference the allegations
contained in paragraphs 1 through 55 as though fully stated herein

67. As outlined above, l\/larriott’s advertising and privacy policies contained
numerous omissions and misrepresentations, regarding the supposed secure nature of
their data security for Plaintiffs' Pll. Such omissions and representations were false
because l\/larriott utilized failed to disclose that they did not use reasonable industry-
standard means, to safeguard against hacking and theft of Plaintiffs’ Pll.

68. Such representations and omissions were material to Plaintiffs, who
reasonably relied on the representations and omissions Plaintiffs and other members of
the Class would not have agreed to turn over their Pll, had they known the truth: that
Marriott’s services were not as secure as represented or secure by any standard

69. l\/larriott intended that Plaintiffs and other Class members rely on their
security representations and omissions, as they knew no would-be customer would
submit Pll or entrust a business to unreasonable security risks. ln reliance on these

representations and omissions, Plaintiffs and the Class contracted with Marriott for

   

 

Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 17 of 26

lodging at l\/larriott’s properties, and provided their Pll, which was ancillary to, but not
the subject of, the contracts for services

70. Starwood experienced a major data breach prior to the current Breach
(and after), had been warned that their encryption was outdated and their security
procedures were not enough Defendants were negligent in their representations and
omissions

71. As a direct and proximate result of l\/larriott's wrongful actions and
inactions, Plaintiffs and Class members have been damaged by having an increased risk
of identity theft, including but not limited to out of pocket expenses for credit
monitoring

72. As a direct and proximate result of l\/larriott's negligent, and / or willful,
actions and inactions, Plaintiffs and Class members experienced damage to the Pll
supplied to Defendants for purposes of obtaining Marriott's services, and / or being
placed at an imminent, immediate and continuing increased risk of harm from identity
theft and identity fraud requiring them to take the time and effort to mitigate the actual
and potential impact of i\/larriott's data breach on their lives.

73. As a direct and proximate result of l\/larriott’s ne gligent, and / or willful,
actions and inactions, Plaintiffs and other Class members experienced damage to
property that was not the subject of the contracts with l\/Iarriott, including but not
limited to damage to their credit, and/ or being placed at an imminent, immediate and
continuing increased risk of harm from identity theft and identity fraud requiring them
to take the time and effort to mitigate the actual and potential impact of the l\/larriott's

data breach on their lives.

;u.

~ " ~ , . '~ v , ~ Page 17
Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 18 of 26

THIRD CAUSE OF ACTION
Unfair and Unlawful Business Acts and Practices
Cal. Bus. 8c Prof. Code § 17200, et seq.
(On behalf of the California Class)

74. Plaintiffs repeats, realleges, and incorporates by reference the allegations
in paragraphs l through 55, as though fully stated herein.

75. Defendant’s acts and practices, as alleged in this Complaint, constitute
unfair and unlawful business practices in violation of the Unfair Comp etition Law
(”UCL”), Cal. Bus. & Prof. Code § 17200, et seq. g

76. By reason of the conduct alleged herein, l\/larriott engaged in unlawful,
unfair, and deceptive practices within the meaning of the UCL. 'l`he conduct alleged
herein is a ”business practice” within the meaning of the UCL.

77 . Marriott stored Plaintiffs’ and the Class members’ Pll in its reservation
databases. l\/Iarriott represented to Plaintiffs and the Class members that its Pll
databases were secure and that users’ Pll would remain private. Marriott engaged in
deceptive acts and business practices by representing on its website that, ”We seel< to
use reasonable organizational, technical and administrative measures to protect
Personal Data.”23

78. Marriott knew or Should have known that it did not employ reasonable
measures that would have kept Plaintiffs' and the other Class members' Pll secure and
prevented the loss or misuse of Plaintiffs' and the other Class members' Pll.

79. Marriott’s representations that it would secure and protect Plaintiffs’ and
the other Class members’ Pll in its possession were facts that reasonable persons could

be expected to rely upon when deciding whether to stay at a Marriott property

 

23 Marriott Online Privacy Policy [ Hotel Privacy Policy Information, Www.marriott.com,
littps: / / Www.marriott.com / about/ privacv.rni (last visited Nov 30, 2018).

Page 18
Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 19 of 26

80. Marriott violated the Unfair and Unlawful prongs of the UCL by
misrepresenting the safety of their many systems and services, specifically the security
thereof, and their ability to safely store Plaintiffs' and Class members’ Pll. l\/larriott also
violated the UCL by failing to immediately notify Plaintiffs and the other Class
members of the data breach If Plaintiffs and the other Class members had been notified
in an appropriate fashion, they could have taken precautions to safeguard their Pll.

Sl. l\/larriott's acts, omissions, and misrepresentations as alleged herein were
unlawful, unfair and in violation of, inter alia, Cal. Bus. & Prof. Code §17500 et seq., and
Cal. Civ. Code § 1798.80 et seq.

82. Plaintiffs and the other Class members suffered injury in fact as the result
of Defendant's failure to secure Plaintiffs' and the other Class members’ Pll contained in
Defendant’s servers or databases.

83. As a result of l\/larriott's violations of the UCL, Plaintiffs and the other
Class members are entitled to restitution and injunctive relief,

FOURTH CAUSE OF ACTION
Violation of the California Custorner Records Act
Cal. Civ. Code § 1'798.80, et seq.

(On behalf of the California Class)

84. Plaintiffs realleges and incorporates by reference the allegations in
paragraphs 'l through 55 as if fully set forth herein. ll

85. Plaintiffs brings this cause of action on behalf of the California Class
Whose personal user information is maintained by l\/larriott and which was
compromised

86. ”[T]o ensure that personal information about California residents is
protected,” the California Legislature enacted Civil Code § 1798.81.5, which requires
that any business that ”owns, licenses, or maintains personal information about a

California resident shall implement and maintain reasonable security procedures and

Page 19
Class Acijon Complaint '

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 20 of 26

practices appropriate to the nature of the information, to protect the personal
information from unauthorized access, destruction, use, modification, or disclosure.”
Cal. Civ. Code § 1798.81.5(b).

87. l\/larriott is a ”business” within the meaning of Civil Code §1798.80(a).

SS. Plaintiffs and members of the Class are ”individual [s]” within the
meaning of the Civil Code § 1798.80(d). Pursuant to Civil Code § 1798.80(€), the user
information is ”personal information,” which includes, but is not limited to, an
individual's name, physical characteristics or description, address, telephone number,
education, employment, employment history, and medical information

89. The breach of the personal information of 500 million Marriott customers
constituted a ”breach of the security system” of l\/Iarriott pursuant to Civil Code §

17 98.82(g).

90. By failing to implement reasonable measures to protect its users'
information, l\/iarriott violated Civil Code § 1798.81.5.

91. As alleged above, l\/larriott unreasonably delayed informing anyone about
the breach of security of Plaintiffs’ and other Class members' confidential and non-
public Pll after Defendant knew the breach had occurred v

92. l\/larriott failed to disclose to Plaintiffs and other Class members, without
unreasonable delay, and in the most expedient time possible, the breach of security of
their unencrypted or not properly and securely encrypted Pll, and when they knew or
reasonably believed such information had been compromised
l 93. Upon information and belief, no law enforcement agency instructed
l\/larriott that notification to Plaintiffs or other Class members would impede its
investigation

94. Accordingly, Plaintiffs requests that the Court enter an injunction
requiring l\/Iarriott to implement and maintain reasonable security procedures to protect

its users’ personal information in compliance with the'California Customer Records

Page 20

 

Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 21 of 26

Act. Plaintiffs requests that the Court require l\/farriott to identify and notify all
members of the Class who have not yet been informed of the breach.

95. As a result of l\/larriott’s violations of California Civil Code §§ 1798.81.5
and 1798.82, Plaintiff and members of the Class have and will incur economic damages
relating to time and money spent remedying the breach, such as monitoring their online
presence to ensure that their identity has not been stolen or coopted for an illicit
purpose.

96. Plaintiffs, for themselves and on behalf of the members of the Class, seek
all remedies available under California Civil Code § 1798.84, including, but not limited
to damages suffered by members of the Class and equitable relief,

97. Plaintiffs, for themselves and on behalf of the members of the Class, also
seeks reasonable attorneys’ fees and costs under applicable law including California
Code of Civil Procedure §1021.5 and Federal Rule of Civil Procedure 23.

FIFTH CAUSE OP ACTION
Violation Of Arizona Consumer Fraud Act, A.R.S. §§ 44-1521, Et Seq.
(On behalf of the Arizona Subclass)

95. Plaintiff Eric Co oper (”Plaintiff,” for purposes of this Count), individually
and on behalf of the Arizona Subclass, repeats and re-alleges the allegations in
paragraphs 1 through 55 as if fully set forth herein.

96. l\/Iarriott is a ”person” as defined by A.R.S. § 44~1521(6).

t 97. l\/larriott advertised offered or sold goods or services in Arizona and
engaged in trade or commerce directly or indirectly affecting the people of Arizona.

98. l\/Iarriott engaged in deceptive and unfair acts and practices,
misrepresentation, and the concealment, suppression, and omission of material facts
affecting the people of Arizona in connection with the sale and advertisement of
”merchandise” (as defined in Arizona Consumer Fraud Act, A.R.S. § 44~1521(5)) in
violation of A.R.s. § 44-1522(A). `

Page 21

 

Class Action Complaint

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 22 of 26

99. l\/larriott’s representations and omissions were material because they
were likely to deceive reasonable consumers

100. Marriott intended to mislead Plaintiff and Arizona Subclass members and
induce them to rely on its misrepresentations and omissions

101. l\/larriott’s representation that ”We seek to use reasonable organizational,
technical and administrative measures to protect Personal Data” is deceptive because
they did not use any reasonable effort to protect personal data. Plaintiff and the
Subclass members acted reasonably in relying on l\/larriott's misrepresentations and
omissions, the truth of which they could not have discovered

102. Marriott acted intentionally and knowingly to violate Arizona's Consumer
Fraud Act, and recklessly disregarded Plaintiff and Arizona Subclass members’ rights
l\/[arriott’s knowledge of its data security policies were not as it advertised

103. As a direct and proximate result of l\/larriott's deceptive acts and
practices, Plaintiff and Subclass members have suffered and will continue to suffer
injury, ascertainable losses of money or property, and monetary and non~monetary
damages, including a heightened risk of identity theft as hackers have already
absconded with their Pll.

104. Plaintiff and Arizona Subclass members seek all monetary and non-
monetary relief allowed by law, including compensatory damages; disgorgement;
injunctive relief; and reasonable attorneys’ fees and costs,

SIXTH CAUSE OF ACTION
Violations of Florida Deceptive And Unfair Trade Practices Act
Fla. Stat. §§ 501.201, et seq.
(On behalf of the Florida Subclass)

105. The Florida Plaintiff(s) Zhaochuan Wang and Ethan Schaffer (”Plaintiffs,”

for purposes of this Count), individually and on behalf of the Florida Subclass, repeats

and re~alleges the allegations in paragraphs 1 through 55 as if fully set forth herein.

*z~w» .. z ' '“"- . i, ~ . - -. . -»* ' Page 22
Class Action Complaint

 

 

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 23 of 26

106. Plaintiffs and Florida Subclass membersare ”consumers” as defined by
Fla. Stat. § 501.203.

107. l\/larriott advertised offered or sold goods or services in Florida and
engaged in trade or commerce directly or indirectly affecting the people of Florida.

108. l\/larriott engaged in unconscionable, unfair, and deceptive acts and
practices in the conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1).

109. l\/larriott’s representations and omissions were material because they were
likely to deceive reasonable consumers

110. Marriott’s representation that "We seek to use reasonable organizational,
technical and administrative measures to protect Personal Data” ls deceptive because
they did not use any reasonable effort to protect personal data. Plaintiffs and the
Subclass members acted reasonably in relying on l\/larriott's misrepresentations and
omissions, the truth of which they could not have discovered

111. As a direct and proximate result of l\/larriott's deceptive acts and practices,
Plaintiffs and Subclass members have suffered and will continue to suffer injury,
ascertainable losses of money or property, and monetary and non~monetary damages,
including a heightened risk of identity theft as hackers have already absconded with
their Pll.

112. Plaintiffs and Florida Subclass members seek all monetary and non~
monetary relief allowed by law, including actual or nominal damages under Fla. Stat. §
501.21; declaratory and injunctive relief; reasonable attorneys' fees and costs, under Fla.
Stat. § 501.2105(1); and any other relief that is just and proper. v

SEVENTH CAUSE OF ACTION

 

Violations of New jersey Consumer Fraud Act
N.]'. Stat. Ann. §§ 56:8-1, et seq.
(On Behalf of New ]ersey Subclass)
113. The New jersey Plaintiff Alaa Shaaban identified above (”Plaintiff,” for

Page 23

 

Class Action Complaint

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 24 of 26

purposes of this Count), individually and on behalf of the New jersey Subclass, repeats
and re-alleges the allegations in paragraphs l through 55 as if fully set forth herein.

114. Marriott is a ”person,” as defined by l\l.]. Stat. Ann. § 56:8-1(d).

115. Marriott sells ”merchandise,” as defined by l\l.]. Stat. Ann. § 56:8-1(c) &(e).

116. The New jersey Consumer Fraud Act, N.]. Stat. §§ 56:8-1, et seq., prohibits
unconscionable commercial practices, deception, fraud false pretense, false promise,
misrepresentation, as well as the knowing concealment, suppression, or omission of any
material fact with the intent that others rely on the concealment, omission, or fact, in
connection with the sale or advertisement of any merchandise

117 . Marriott’s representations and omissions were material because they were
likely to deceive reasonable consumers

118. l\/larriott intended to mislead Plaintiff and New ]ersey Subclass members
and induce them to rely on its misrepresentations and omissions

119. l\/larriott acted intentionally, knowingly, and maliciously to violate New
lersey’s Consumer Fraud Act, and recklessly disregarded Plaintiff and New ]ersey
Subclass members’ rights l\/larriott’s security procedures and data policies were not as
they were advertised to be.

120. As a direct and proximate result of l\/larriott’s deceptive acts and
practices, Plaintiff and Subclass members have suffered and will continue to suffer
injury, ascertainable losses of money or property, and monetary and non-monetary
damages, including an increased risk of identity theft and actual monetary costs
associated with increased credit monitoring.`

121. Plaintiff and New jersey Subclass members seek all monetary and non-
monetary relief allowed by law, including injunctive relief, other equitable relief, actual

damages, treble damages, restitution, and attorneys’ fees, filing fees, and costs,

Page .24__,'

 

l "Class Action Complaint

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 25 of.26

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs, on their own behalf and on behalf of the Class,
respectfully requests that this Court enter an Order:

(1) Certifying the proposed Class, and appointing Plaintiffs as Class
Representative;

(2) Finding that Defendant’s conduct was negligent, deceptive, unfair, and
unlawful as alleged herein;

(3) Enjoining Defendant from engaging in further negligent, deceptive, unfair,
and unlawful business practices as alleged herein;

(4) Awarding Plaintiffs and Class members actual, compensatory, and
consequential damages;

(5) Awarding Plaintiffs and Class members statutory damages and penalties, as
allowed by law;

(6) Awarding Plaintiffs and Class members restitution and disgorgement;

(7) Awarding Plaintiffs and Class members pre-judgment and post-judgment
interest;

(8) Awarding Plaintiffs and Class members reasonable attorneys' fees, costs, and
expenses; and

(9) Granting such other relief as the Court deems just and proper.

DEMAND FOR TURY TRIAL

 

Plaintiffs, on behalf of themselves and the proposed Class, hereby demands a

trial by jury as to all matters so triable.

Page 25

 

Class Action Complaint

Case 8:18-cV-03776-G.]H Document 1 Filed 12/07/18 Page 26 of 26

Respectfully Submitted,
By their attorneys,

{s[ Bruce l\/l. Plaxen
Bruce l\/l. Plaxen (Federal Bar #05378)

David A. l\/luncy (Federal Bar #18861)
Plaxen & Adler, P.A.

10211 Wincopin Circle

Suite 620

Columbia, l\/lD 21044_

(410) 730-7737
bplaxen@plaxenadler.com
dmuncv@plaxenadler.com

{s[ Gayle l\/l. Blatt
Gavle l\/l. Blatt (Federal Bar #122048)

Casey, Gerry, Schenl<, Francavilla,
Blatt & Penfield LLP

110 Laurel Street

San Diego, CA 92101

(pending pro hac vice admission)

Dated: December 7, 2018

Page 26
Class Action Complaint

